Order denying appellants-respondents’ motion to dismiss the petitions affirmed, with costs to the petitioners-respondents-appellants, and the order annulling the determination of the Liquor Authority is modified to remit the matter to the Authority for further consideration in accordance with the opinion herein, with costs to the petitioners-respondents-appellants. Opinion by Peck, P. J. Breitel and Bastow, JJ., dissent in dissenting opinion. Settle order on notice. Order granting motion to punish Bob’s Corked Liquors, Inc., unanimously reversed and the petition denied. Order filed. Present — Peek, P. J., Dore, Callahan, Breitel and Bastow, JJ. [Also printed ante, p. 638.— Rep.]